Citation Nr: 1742460	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Francis Kehoe, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A videoconference hearing was scheduled in May 2016. In May 2016, the Veteran indicated he wished to withdraw his hearing request. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded this matter in June 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in October 2016, continued to deny a rating in excess of 70 percent for PTSD.

An October 2016 rating decision granted TDIU. Because the Veteran was granted the benefit he sought in regard to his TDIU claim, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has not been manifested by total social and occupational impairment.


CONCLUSION OF LAW

The requirements for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its June 2016 remand directives. VA treatment records since December 2013 have been associated with the Veteran's claims file, and a VA examination for the Veteran's PTSD was conducted in October 2016. An October 2016 SSOC continued to deny a rating in excess of 70 percent for PTSD.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating - PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling from October 1, 2010 under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.
The Court held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran was in an inpatient treatment facility for his PTSD from June 2010 to September 2010. Since leaving inpatient treatment, the Veteran has been consistently attending group and individual therapy as well as seeing a psychiatrist on a regular basis to manage and treat his PTSD symptoms. 

The Veteran saw VA psychiatrists from October 2010 to the present time, and throughout this time the psychiatrists consistently noted the Veteran appeared fully oriented with good grooming and hygiene, though he often presented as depressed, anxious, and restless. The Veteran consistently had normal attention, concentration, and memory, and his thought processes and content were reported as normal or unremarkable. At no point did it appear that the Veteran had homicidal or suicidal ideation, nor were there any indications of hallucinations or psychosis. The Veteran's judgment and impulse control were consistently noted to be good, and his insight was noted to be generally good, with occasional notations that the Veteran's insight was fair. During this time, the Veteran was assigned GAF scores ranging from 40 to 50, and generally, the lower GAF scores were assigned immediately after discharge from inpatient treatment with the score increasing to between 45 and 50 since June 2012. 
The VA social workers leading group therapy since October 2010 noted the Veteran actively participated in group therapy sessions, and though he often appeared depressed or anxious on arrival, they consistently reported that the Veteran seemed to benefit from the group interaction.

The Veteran also saw social workers for individual therapy throughout the appeal period. The Veteran reported that he has a few close friends from his time in Vietnam that he is still in contact with and sees one to two times per year, and he indicated these were his most meaningful relationships. The Veteran indicated he had considered quitting group therapy, but he enjoyed the comradery with fellow Veterans. The Veteran also reported in June 2014 that he was volunteering with military related groups, and he indicated he found the experience to be helpful. 

Throughout individual therapy, the Veteran consistently noted a difficult relationship with his wife that had been troubled since the 1990s, noting they really no longer have a relationship. They have two daughters, one of which is disabled and still lives with them. He reported he does spend time with his daughters, providing care for his disabled daughter, and he felt he could relax around them, though he did note on more than one occasion that when his wife and daughter were out of the house or on vacation he was able to relax more. The Veteran reported he had started skiing in 2012, and he had taken his daughter with him a few times, bringing them closer together.

The Veteran, at individual therapy sessions, reported symptoms including anxiety, difficulty sleeping, intrusive thoughts, annoyance and frustration at group therapy, and nightmares. He also reported that thinking about or talking about his experience in Vietnam exacerbated his symptoms for a few days, making individual and group therapy difficult. At no time did the VA treatment providers indicate the Veteran had homicidal or suicidal ideation.

In February 2012, the Veteran reported for a VA examination. At this examination, the VA examiner diagnosed the Veteran with PTSD, a panic disorder without agoraphobia, and depressive disorder, not otherwise specified. The examiner noted that the Veteran's symptoms could not be specifically assigned to any one diagnosis. However, he opined that the Veteran's panic disorder and depressive disorder were a progression of the Veteran's PTSD, noting that the Veteran's panic attacks are more likely than not triggered by reminders of combat experiences or treatment for PTSD. The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas and assigned a GAF score of 45.

At this examination, the Veteran reported that his marriage was troubled, devoid of emotion and communication. The Veteran had a distant relationship with one daughter, though that relationship has improved since she moved out of the family home. The Veteran's other daughter is disabled and lives with him and his wife. He also reported that he did not participate in any organized activities or spend time with any social friends, though the Veteran was consistently attending group treatment at VA. The Veteran reported anxiety and panic attacks when faced with discussing his experiences in service. Additional symptoms reported by the Veteran included impaired concentration, irritability and outbursts of anger, depressed mood, intrusive thoughts, physiological reactivity when exposed to internal or external cues, avoidance behaviors, diminished interest or participation in significant activities, social isolation and estrangement, restricted range of affect, difficulty sleeping, nightmares, hypervigilance, difficulty adapting to stressful situations, and obsessional rituals. Finally, the Veteran indicated that he continued to perform housework and care for his adult, disabled daughter who lived with him and his wife, and it was noted that he was able to handle his own finances.

The Veteran was provided another VA examination in August 2012. At this examination, the Veteran was diagnosed with only PTSD, though the examiner noted the Veteran did have depression that was a progression of his PTSD. The examiner indicated the Veteran had occupational and social impairment in most areas. The examiner assigned a GAF score of 58.

At this examination, the Veteran indicated he was only still married to support his disabled daughter, noting there had been no emotional relationship for 16 years. He reported a close relationship with his other daughter, and he also indicated he had friends from the PTSD unit at VA and from his time in service. The Veteran reported that he did chores around the house and did most of the cooking and shopping. He also reported that he would travel to a vacation home with his disabled daughter.  The Veteran reported additional symptoms including dissociative flashbacks, diminished interest or participation in significant activities, feelings of detachment and estrangement from others, restricted range of affect, difficulty sleeping and concentrating, hypervigilance, depression, suspiciousness, and panic attacks.

In April 2014, the Veteran submitted a PTSD disability questionnaire from a private psychiatrist. This private psychiatrist diagnosed the Veteran with PTSD, major depressive disorder, which was noted to be a progression of the Veteran's PTSD, and anxiety disorder with panic attacks. This examiner noted that the Veteran's symptoms associated with PTSD included hypervigilance, psychological distress at exposure to internal or external cues, irritability and outbursts of anger, difficulty maintaining work and social relationships, difficulty adapting to stressful circumstances, avoidance and isolative behaviors, panic attacks, hyperarousal, diminished interest in significant activities, restricted range of affect, difficulty sleeping, sense of foreshortened future, nightmares, intrusive thoughts, emotional numbing, and difficulty completing tasks.  The examiner also noted that the Veteran's PTSD symptoms exacerbated his anxiety, prompting panic attacks. The examiner assigned a GAF score of 45.

The Veteran's most recent VA examination was conducted in October 2016. The examiner diagnosed the Veteran with PTSD, panic disorder without agoraphobia, and an unspecified depressive disorder. The examiner also noted that the Veteran also had sleep apnea. 

At this examination, the Veteran reported a chronically tense relationship with his wife. He notes that his disabled daughter still lives with him and his wife. She is mostly able to care for herself, but he does assist in her care. His other daughter sees him on a monthly basis.

The Veteran reported the following symptoms isolative behaviors, poor concentration, anger and irritability, anxiety, panic attacks, depression, intrusive memories, nightmares, dissociative reactions, intense or prolonged psychological distress, physiological reactions to internal or external cues, avoidance behaviors, persistent negative emotional state, diminished interest and participation in significant activities, social isolation, inability to experience positive emotions, hypervigilance, exaggerated startle response, survivor's guilt, emotional numbing and apathy, difficulty with short term memory, difficulty sleeping, and disturbances in motivation or mood. The examiner was unable to differentiate which symptoms were a result of each specific diagnosis, but opined that it was more likely than not that the Veteran's panic disorder and depressive disorder were progressions of the Veteran's PTSD. The examiner also indicated the Veteran's symptoms would make it difficult for the Veteran to establish and maintain occupational and social relationships, carry out tasks in a timely manner, and maintain motivation. 

The Veteran appeared to the examination with good hygiene, and he was pleasant and cooperative, though he was restless. The examiner noted that the Veteran was competent to manage his finances.

As described fully above, the Veteran's claims file includes numerous examinations and treatment notes since October 2010, and the Board notes that while there are some discrepancies in diagnoses and symptoms, generally, the Veteran's disability picture has been consistent since leaving inpatient treatment. If anything, the Veteran's symptoms seem to have improved over time with continuous treatment.  The VA examinations and the April 2012 private disability questionnaire show varying diagnoses. However, the consistent thread, as noted by the October 2016 examiner, is that despite the varying diagnoses, the Veteran's diagnoses other than PTSD are consistently reported as being a progression of the Veteran's PTSD. 

After a review of the relevant evidence of record, the Board concludes the Veteran is not entitled to a rating in excess of 70 percent. The Board finds the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas. The Veteran is unable to work and has difficulty with some social and family relationships. 

However, as described above, a 100 percent rating is not warranted without severe manifestations that more nearly approximate total occupational and social impairment. The Board notes the Veteran's treatment records and VA examinations indicate that the Veteran's PTSD precludes the Veteran from obtaining employment and has impacted some of the Veteran's social relationships, specifically his relationship with his wife. However, the Veteran has a stable relationship with his disabled daughter and what seems to be a generally consistent and mostly stable relationship with his other daughter. Additionally, the Veteran has reported social relationships with fellow service-members and other Veterans who also attend group therapy at VA or served with the Veteran in Vietnam. The Veteran also reported he did volunteer work in 2014, and is able to cook, shop, and do other tasks around the house, specifically noting he assists with the care of his disabled daughter. 

The Veteran's thought processes and communication are normal, he does not suffer from persistent delusions or hallucinations, does not appear disoriented, nor does he present with grossly inappropriate behavior. Finally, the Board notes that the Veteran is still able to maintain his finances and personal hygiene. Additionally, the Veteran's GAF scores range from 40 to 58 over the period on appeal. These GAF scores suggest the Veteran's PTSD symptoms reflect serious to major impairment, but do not rise to the level of total impairment. Additionally, the Board notes that the Veteran's GAF scores have improved in recent years, and range from 45 to 50 since June 2012.

While the Veteran's symptoms have been determined to prevent him from maintaining employment and there is some indications of social impairment and social isolation, the Veteran's total disability picture and symptomatology does not rise to the level of total social and occupational impairment. Therefore, a 100 percent schedular rating for PTSD is not warranted.



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


